IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                   AT NASHVILLE              FILED
                                 JUNE 1997 SESSION
                                                             September 2, 1997

                                                             Cecil Crowson, Jr.
                                                             Appellate C ourt Clerk

STATE OF TENNESSEE,                   )
                                      )
                     APPELLEE,        )
                                      )     No. 01-C-01-9608-CR-00338
                                      )
                                      )     Sumner County
v.                                    )
                                      )     Jane F. Wheatcraft, Judge
                                      )
                                      )     (Revocation of Community Corrections
                                      )      Sentence)
GEORGE LORENZO CARTWRIGHT,            )
                                      )
                   APPELLANT.         )



FOR THE APPELLANT:                          FOR THE APPELLEE:

Pamela E. Beck                              John Knox Walkup
Assistant Public Defender                   Attorney General & Reporter
117 East Main Street, Suite 2C              500 Charlotte Avenue
Gallatin, TN 37066                          Nashville, TN 37243-0497
(Appeal Only)
                                            Sarah M. Branch
Nancy B. Meyers                             Assistant Attorney General
Assistant Public Defender                   450 James Robertson Parkway
117 East Main Street, Suite 2C              Nashville, TN 37243-0493
Gallatin, TN 37066
(Trial Only)                                Lawrence Ray Whitley
                                            District Attorney General
OF COUNSEL:                                 113 Main Street
                                            Gallatin, TN 37066-2803
David A. Doyle
District Public Defender                    Dee D. Gay
117 East Main Street, Suite 2C              Assistant District Attorney General
Gallatin, TN 37066                          113 Main Street
                                            Gallatin, TN 37066-2803




OPINION FILED:________________________________


AFFIRMED PURSUANT TO RULE 20


Joe B. Jones, Presiding Judge
                                   OPINION


      The appellant, George Lorenzo Cartwright (defendant), appeals as of right from a

judgment of the trial court revoking his community corrections sentence and reinstating the

sentence previously imposed by the court. The trial court found the defendant had violated

the terms of his house arrest, he admitted he had ingested marijuana, and he had been

arrested for the possession of cocaine.

      The evidence contained in the record is uncontradicted. The person supervising the

defendant’s community corrections sentence testified concerning the violation of the house

arrest provision and the defendant’s admission he had been ingesting marijuana and could

not pass a drug screen. A police officer executing a search warrant at the defendant’s

house testified he found cocaine within one inch of the defendant’s foot.

       After a thorough review of the record, the briefs submitted by the parties, and the

law governing the issue presented for review, it is the opinion of this Court that the

judgment of the trial court should be affirmed pursuant to Rule 20, Rules of the Tennessee

Court of Criminal Appeals.



                                  ____________________________________________
                                        JOE B. JONES, PRESIDING JUDGE



CONCUR:



______________________________________
      WILLIAM M. BARKER, JUDGE



______________________________________
      THOMAS T. WOODALL, JUDGE